DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the amendment filed 1/29/21, the 35 USC 112 and 103 rejections have been withdrawn.  However, the following rejection has been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uhn et al. (2016/0141596) in combination with Yazami et al. (5,543,021) and Huggins et al. (2003/0135989).

Uhn et al. (2016/0141596) fails to teach the standard reduction potential of the lithium compound is lower than the potential of the electrode material, the claimed lithium compound and a subsequent washing and drying step.
Yazami et al. (5,543,021) teaches a prelitiating process whereby the lithium compound include tert butyl lithium in a THF or hexane solvent (col. 2, lines 49-65).  Yazami et al. (5,543,021) also teaches following lithiation step washing and drying steps are performed (example 1)
Huggins et al. (2003/0135989) teaches lithiation process whereby an electrode material must react with a lithium source that has a lithium activity greater than that of the material lithiated which requires the reaction potential of the lithium source must be lower than that of the material being litigated in order to supply lithium to it [0052].
Therefore it would have been obvious form one skilled in the art before the effective filing date of the claimed invention to have modified Uhn et al. (2016/0141596) pre-lithiating process to include the claimed lithium compound, a washing/drying step and a reduction potential of lithium source lower than the active material as evidenced by Yazami et al. (5,543,021) and Huggins et al. (2003/0135989) with the expectation of achieving similar success. 
Regarding claim 1, Uhn et al. (2016/0141596) submerging would also include taking out the pre-lithiated electrode from the electrolyte solution.

Regarding claim 6, Uhn et al. (2016/0141596) teaches the immersion time is taught [0016],[0046].
Regarding claim 7, Uhn et al. (2016/0141596) teaches the electrode coated current collector is submersed into the electrolyte solution and hence is moved into and immersed (Fig. 3).
Regarding claim 9, Uhn et al. (2016/0141596) teaches the negative electrode includes silicon and carbon is taught [0020].
Regarding claim 10, Uhn et al. (2016/0141596) teaches the use of a current is not taught for the process.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uhn et al. (2016/0141596) in combination with Yazami et al. (5,543,021) and Huggins et al. (2003/0135989) further in combination with Bhardwaj et al. (10/218,033).
Features detailed above concerning the teaching of Uhn et al. (2016/0141596) in combination with Yazami et al. (5,543,021) and Huggins et al. (2003/0135989) are incorporated here.
Uhn et al. (2016/0141596) in combination with Yazami et al. (5,543,021) and Huggins et al. (2003/0135989) fails to teach the claimed molar concentration of the lithium organic compound.

Therefore it would have been obvious form one skilled in the art before the effective filing date of the claimed invention to have modified Uhn et al. (2016/0141596) in combination with Yazami et al. (5,543,021) and Huggins et al. (2003/0135989) pre-lithiating composition to include the claimed molar ratio of lithium salt as evidenced by Bhardwaj et al. (10/218,033) with the expectation of achieving similar success.  
Regarding claims 4, the molar ratio is just outside the claimed 1.0 range at 1.1M and the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success with the 1.1M concentration as they as so similar and would be expected to produce similar result absent a showing to the contrary.  

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued the prior art failed to teach the standard reduction potential of the lithium compound is lower than the potential of the electrode material, the claimed lithium compound and a subsequent washing and drying step.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715